Citation Nr: 1628320	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than February 25, 2010, for an award of a separate evaluation for recurrent adhesions status post adhesion lysis with omentectomy.

2.  Entitlement to a separate award for omentectomy, currently included in the evaluation of recurrent adhesions.

3.  Entitlement to an initial rating in excess of 10 percent for left hand carpal tunnel syndrome (CTS).

4.  Entitlement to an initial rating in excess of 10 percent for right hand CTS.

5.  Entitlement to an initial compensable rating for left hand scar due to CTS.


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from March 1979 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

By an April 2015 rating decision, service connection was granted for left hand CTS, right hand CTS, and left hand scar due to CTS.  In November 2015 the Veteran filed a Notice of Disagreement (NOD) with respect to the initial evaluations assigned to these disabilities.  The RO has not, however, provided the Veteran with a Statement of the Case (SOC) for her claim.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

This appeal was processed using the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regards to the issues of entitlement to an earlier effective date for recurrent adhesions status post adhesion lysis with omentectomy and entitlement to a separate award for omentectomy, the Veteran requested to appear before a decision review officer (DRO) hearing at the local RO in an October 2013 written statement.  A DRO hearing has not been held, and a review of the record fails to reflect that the Veteran withdrew her hearing request.  Accordingly, a remand is necessary to afford the Veteran a DRO hearing at the local RO.

Moreover, as explained in the introduction, the RO has not yet issued an SOC addressing the Veteran's claims for higher initial ratings for left hand CTS, right hand CTS, and left hand scar due to CTS.  Thus, the Board must remand these issues for the RO to issue an SOC and to provide the Veteran an opportunity to perfect an appeal of such issues.  Manlicon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a DRO hearing at the RO in accordance with applicable laws and regulations.  A copy of the notification the Veteran of the scheduled hearing and the hearing transcript should be associated with the electronic claims file.

2.  In response to the Veteran's November 2015 NOD, take all indicated action pursuant to 38 U.S.C.A. § 7105  in order to furnish the Veteran a fully responsive SOC relating to her claims for higher initial ratings for left hand CTS, right hand CTS, and left hand scar due to CTS.  

Only if the Veteran perfects a timely appeal should these matters be certified and returned to the Board and after any necessary development has been completed.

The Board intimates no opinion to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




